Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims: 
In claim 6, line 3, change “in units of the pages” to “in units of pages” (delete the word “the”).



Allowable Subject Matter

Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Grossman et al. (US 2012/0272192), hereinafter Grossman, discloses an information processing device (see 100 in Fig. 1; para[0030]) comprising:
a display panel comprising a display area including a first area and a second area (see 110 in Fig. 1 including areas e.g. in Fig. 3B; para[0031]; para[0051]);
a touch panel which receives a user operation to the display area (para[0030]; e.g. “touch pads, touch screens”);
a controller (see 102 together with 112 in Fig. 1) which performs first processing of displaying, when a drawing operation on the first area is received as the user operation, an image based on the drawing operation in the first area (see Figs. 3B, 4B-5; para[0056]-para[0058]; para[0064]; see e.g. “As shown in FIG. 5, the host application window 310 may display a GUI of application 210”; “A user may use various tools included in the drawing toolbar 512 to create a digital image on the canvas in the ); and a storage (see 102, 104, 112 and 114 in Fig. 1), wherein:
the controller performs second processing in response to the user operation:
the second processing corresponds to processing of assuming the image being displayed in the first area as a reproduction target image when a specific type of operation is received, causing the reproduction target image and a reduced image of the reproduction target image to be stored in the storage, and causing the reduced image to be displayed in the second area (see Figs. 3B and 6A; para[0051]; para[0058]-para[0059]; para[0062]; para[0064]-para[0065]; “As shown, document workflow window 320 includes one or more graphical representations 610 of events”; e.g. “Each graphical representation 610 represents a portion of the workflow history” when drawing e.g. the star in Fig. 5).
Sakai et al. (US 2014/0195953) discloses performing a third processing in response to a user operation that corresponds to processing of causing, when an operation of selecting a reduced image is received as the user operation on a touch panel, a reproduction target image corresponding to a selected reduced image to be displayed in a first area, instead of an image being displayed in the first area (see Fig. 30).
However, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “… the second processing corresponds to processing of assuming the image being displayed in the first area as a reproduction target image when a specific type of operation, excluding the drawing operation, is received as the user operation on the touch panel, causing the reproduction target image and a reduced image of the reproduction target image to be stored in the storage, and causing the reduced image to be displayed in the second area”, as claimed in claim 1.

Regarding claims 2-6, these claims are allowed based on their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623  
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623